           Case 5:17-cv-04467-BLF Document 302 Filed 10/21/20 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934)               DUANE MORRIS LLP
     brooks@fr.com                                  D. Stuart Bartow (SBN 233107)
 2   Jason W. Wolff (CA SBN 215819)                 Email: DSBartow@duanemorris.com
     wolff@fr.com                                   Nicole E. Grigg (SBN 307733)
 3
     FISH & RICHARDSON P.C.                         Email: NEGrigg@duanemorris.com
 4   12860 El Camino Real, Ste. 400                 2475 Hanover Street
     San Diego, CA 92130                            Palo Alto, CA 94304-1194
 5   Tel.: (858) 678-5070                           Tel.: 650.847.4150
     Fax: (858) 678-5099                            Fax: 650.847.4151
 6
     Additional counsel listed on                   Additional counsel listed on
 7
     signature page                                 signature page
 8
     Attorneys for Plaintiff                        Attorneys for Defendant
 9   FINJAN LLC                                     SONICWALL, INC.
10

11                                  UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN JOSE DIVISION
14

15   FINJAN LLC., a Delaware Limited Liability Case No. 5:17-cv-04467-BLF (VKD)
16   Company,
                                               STIPULATED REQUEST AND [PROPOSED]
17                 Plaintiff,                  ORDER MODIFYING CASE SCHEDULE

18          v.
19   SONICWALL, INC., a Delaware
20   Corporation,

21                    Defendant.

22

23

24

25

26

27

28
                                                             Case No. 17-cv-04467-BLF (VKD)
                                              STIPULATED REQUEST AND [PROPOSED] ORDER
                                                             MODIFYING CASE SCHEDULE
           Case 5:17-cv-04467-BLF Document 302 Filed 10/21/20 Page 2 of 5




 1          Plaintiff Finjan LLC (“Finjan”) and Defendant SonicWall, Inc. (“SonicWall”) (collectively,

 2   “the Parties”), respectfully submit this stipulated request for an order granting a limited enlargement

 3   of the current deadlines in light of the present time constraints between the current deadlines,

 4   discovery demands, and the upcoming trial in the Finjan, Inc. v. Cisco Systems, Inc. case (Case No.

 5   5:17-cv-00072) (”Finjan v. Cisco Trial”).

 6          WHEREAS, under the current schedule of this case, expert discovery closes November 3,

 7   2020 (Dkt. 298), and the Parties have collectively scheduled seventeen expert depositions between

 8   October 20, 2020 and November 3, 2020.

 9          WHEREAS, in response to SonicWall’s Motion to Strike New Theories in Finjan’s Expert

10   Reports, Finjan’s Opposition Brief is due October 28, 2020, and Sonic Wall’s Reply Brief is due on

11   November 4, 2020;

12          WHEREAS, the Finjan v. Cisco Trial is scheduled to commence with jury selection on

13   November 2, 2020 and end on November 13, 2020;

14          WHEREAS, five of SonicWall’s six expert witnesses in this case and at least five of Finjan’s

15   expert witnesses in this case are also experts in the Finjan v. Cisco matter;

16          WHEREAS, the Parties have agreed that a short extension of the Motions briefing and

17   Summary Judgment briefing is mutually beneficial for the limited purposes of avoiding conflicting

18   time constraints between (1) the close of expert discovery, including the scheduled expert
19   depositions, (2) the Motions briefing, (3) the Finjan v. Cisco Trial schedule, and (4) the subsequent

20   Summary Judgment briefing; and

21          WHEREAS, the Parties do not wish to inconvenience the Court in any way. As such, the

22   Parties anticipate, based on information available to date, that the proposed extensions below will

23   have no effect on subsequent pre-trial deadlines and scheduled trial date in the Court’s case

24   schedule.

25          SonicWall and Finjan hereby stipulate to, and respectfully request, the following limited

26   extensions to accommodate the needs of the Parties:

27

28                                                       1         Case No. 17-cv-04467-BLF (VKD)
                                                   STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                  MODIFYING CASE SCHEDULE
           Case 5:17-cv-04467-BLF Document 302 Filed 10/21/20 Page 3 of 5




 1                      Event                        Current Deadline          Proposed Deadline
 2    Finjan’s Opposition to Motion to Strike         October 28, 2020         November 24, 2020
      New Theories in Finjan’s Expert Reports
 3
      Close of expert discovery                      November 3, 2020               No Change
 4    SonicWall’s Reply in Support of Motion         November 4, 2020          December 23, 2020
 5    to Strike New Theories in Finjan’s
      Expert Reports
 6    Opening Summary Judgment Briefs                November 20, 2020          December 2, 2020
 7    Responsive Summary Judgment Briefs             December 9, 2020          December 21, 2020
 8    Reply Summary Judgment Briefs                  December 23, 2020         December 31, 2020

 9    Last day to hear dispositive motions            January 14, 2021              No Change
      Tentative hearing on SonicWall’s Motion         March 11, 2021                No Change
10
      to Strike New Theories in Finjan's Expert
11    Reports
      Final pretrial conference                       March 18, 2021                No Change
12
      Trial                                               May 3, 2021               No Change
13

14
     Respectfully submitted,                              Respectfully submitted,
15
     By: /s/ Jason W. Wolff                               By: /s/ David C. Dotson
16   Juanita R. Brooks (CA SBN 75934)                     Matthew C. Gaudet (Pro Hac Vice)
     brooks@fr.com                                        mcgaudet@duanemorris.com
17   Jason W. Wolff (CA SBN 215819)                       David C. Dotson (Pro Hac Vice)
     wolff@fr.com                                         dcdotson@duanemorris.com
18   FISH & RICHARDSON P.C.                               Jennifer H. Forte (Pro Hac Vice)
     12860 El Camino Real, Ste. 400                       jhforte@duanemorris.com
19   San Diego, CA 92130                                  DUANE MORRIS LLP
     Telephone: (858) 678-5070                            1075 Peachtree NE, Suite 2000
20                                                        Atlanta, GA 30309-3929
     Proshanto Mukherji (Pro Hac Vice)                    Telephone: 404.253.6900
21   mukherji@fr.com
     FISH & RICHARDSON P.C.                               D. Stuart Bartow (SBN 233107)
22   One Marina Park Drive                                Email: DSBartow@duanemorris.com
     Boston, MA 02210                                     Nicole E. Grigg (SBN 307733)
23   Telephone: (617) 542-5070                            Email: NEGrigg@duanemorris.com
                                                          DUANE MORRIS LLP
24   Robert Courtney (CA SNB 248392)                      2475 Hanover Street
     courtney@fr.com                                      Palo Alto, CA 94304-1194
25   FISH & RICHARDSON P.C.                               Telephone: 650.847.4150
     3200 RBC Plaza
26   60 South Sixth Street                                Joseph A. Powers (Pro Hac Vice)
     Minneapolis, MN 55402                                Email: japowers@duanemorris.com
27   Telephone: (612) 335-5070                            Jarrad M. Gunther (Pro Hac Vice)
28                                                    2           Case No. 17-cv-04467-BLF (VKD)
                                                  STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                 MODIFYING CASE SCHEDULE
           Case 5:17-cv-04467-BLF Document 302 Filed 10/21/20 Page 4 of 5




 1                                               Email: jmgunther@duanemorris.com
     Attorneys for Plaintiff                     DUANE MORRIS LLP
 2   FINJAN LLC                                  30 South 17th Street
                                                 Philadelphia, PA 19103
 3                                               Telephone: 215.979.1000

 4                                               Attorneys for Defendant
                                                 SONICWALL, INC.
 5   Dated: October 21, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                           3           Case No. 17-cv-04467-BLF (VKD)
                                         STIPULATED REQUEST AND [PROPOSED] ORDER
                                                        MODIFYING CASE SCHEDULE
          Case 5:17-cv-04467-BLF Document 302 Filed 10/21/20 Page 5 of 5




 1                                           [PROPOSED] ORDER

 2            Pursuant to the Parties’ Stipulation, it is hereby ordered that:
 3
                           Event                          Current Deadline       Proposed Deadline
 4
      Finjan’s Opposition to Motion to Strike             October 28, 2020       November 24, 2020
 5    New Theories in Finjan’s Expert Reports
      Close of expert discovery                           November 3, 2020          No Change
 6
      SonicWall’s Reply in Support of Motion              November 4, 2020       December 23, 2020
 7    to Strike New Theories in Finjan’s
 8    Expert Reports
      Opening Summary Judgment Briefs                    November 20, 2020       December 2, 2020
 9
      Responsive Summary Judgment Briefs                  December 9, 2020       December 21, 2020
10
      Reply Summary Judgment Briefs                      December 23, 2020       December 31, 2020
11    Last day to hear dispositive motions                January 14, 2021          No Change
12    Tentative hearing on SonicWall’s Motion              March 11, 2021           No Change
      to Strike New Theories in Finjan's Expert
13    Reports
14    Final pretrial conference                            March 18, 2021           No Change
15    Trial                                                    May 3, 2021          No Change

16
     IT IS SO ORDERED.
17

18   Dated:
                                                     JUDGE BETH LABSON FREEMAN
19
                                                     United States District Court Judge
20

21

22

23

24

25

26

27

28                                                         4         Case No. 17-cv-04467-BLF (VKD)
                                                     STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                    MODIFYING CASE SCHEDULE
